DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114. The office action below is a first action on the merits in the request for continued examination filed 01-19-2022.

Response to Amendment
Amendments submitted 01-19-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wajima (JP 2003040110 A) in view of Kawasaki (JP H06321099 A).

REGARDING CLAIM 1, Wajima discloses, a storage section that stores a position of each of ground positions detectable by the onboard system when a train passes therethrough (Wajima: [0021-0022]), a measurement section that measures a measured traveling speed and a measured traveling position and corrects the measured traveling position when each of the ground positions is detected (Wajima: [0014]; [0030]); a checked speed setting section that sets a checked speed corresponding to the measured traveling position (Wajima: [0005]).
Wajima does not explicitly disclose, a minimum required time period setting section that sets a minimum required time period for traveling from a current ground position as a last detected ground position to a next ground position as a ground position subsequent to the current ground position in a train traveling direction, by using the measured traveling speed at a timing of detecting the current ground position; a time measurement section that measures an elapsed time period from the timing of detecting the current ground position; and an emergency brake control section that determines whether the measured traveling speed (actual) at the current ground position is less than the checked speed (expected/required) corresponding to the current ground position, in response to the determination that the measured traveling speed at the current ground position is less than the checked speed corresponding to the current ground position, determines whether the next ground position is detected with the elapsed time period being shorter than the minimum required time period, and in response to the determination that the next ground position is detected with the elapsed time period being shorter than the minimum required time period, activates an emergency brake.
However, in the same field of endeavor, Kawasaki discloses, [0004-0007] “At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. And means. According to the dead end line overrun prevention device of the present invention having the above configuration, the ground elements installed at predetermined intervals in the train traveling direction send signals of a predetermined frequency to the track portion of the dead end line, The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running time between the ground elements by the train. On the other hand, the checking time storage means stores in advance the checking time corresponding to the checking speed that can be stopped up to the end of the deadline at the point where the ground element is provided, and the brake command output means stores the receiving interval. The reception interval time measured by the time measuring means is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command is output to the brake mechanism. Therefore, when the reception interval time is less than the check time, that is, when the train continues to run at the current train speed, the brake command is output only in a state that leads to an accident such as a collision or derailment at the end of the dead end line, forcibly. Accidents are prevented in advance by stopping the train. On the other hand, if the reception interval time is longer than the check time, that is, if the train speed is a speed that can be stopped sufficiently to the end of the deadline, the brake command is not output and unnecessary”, for the benefit of preventing collision, derailment, or overrun.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by Wajima to include interval verification times taught by Kawasaki. One of ordinary skill in the art would have been motivated to make this modification in order to prevent collision, derailment, or overrun.

REGARDING CLAIM 2, Wajima in view of Kawasaki remain as applied above to claim 1, and further, Kawasaki also discloses, the minimum required time period setting section calculates a speed curve from the current ground position to the next ground position based on the measured traveling speed at the timing of detecting the current ground position, in a case where the train is accelerated at predetermined maximum acceleration, and sets the minimum required time period based on the speed curve (Kawasaki: [0004-0007]).

REGARDING CLAIM 3, Wajima in view of Kawasaki remain as applied above to claim 1, and further, Kawasaki also disclose, the checked speed setting section sets a speed check pattern defining checked speed for each traveling position; and the minimum required time period setting section calculates the speed curve by referring to the speed check pattern (Kawasaki: [0004-0007]; [FIG. 1] speed curve and speed check pattern can be observed).

REGARDING CLAIM 4, Wajima in view of Kawasaki remain as applied above to claim 1, and further, Kawasaki also discloses, the minimum required time period setting section selects and sets one of minimum required time periods set in advance for respective speed from the current ground position to the next ground position based on the measured traveling speed at the timing of detecting the current ground position (Kawasaki: [0004-0007]).

REGARDING CLAIM 5, Wajima in view of Kawasaki remain as applied above to claim 1, and further, Wajima also discloses, the emergency brake control section activates the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected (Wajima: [0015]).
Wajima does not explicitly disclose, the minimum required time period setting section sets a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and with the elapsed time period being shorter than the second minimum required time period.
However, in the same field of endeavor, Kawasaki discloses, “At least one set is provided, and on the car, the signals from the ground elements installed at the above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received. By means of a measuring means, a checking time storage means for storing beforehand a checking time corresponding to a checking speed that can be stopped up to the dead end line end portion at the point where the above ground element is provided, and the reception interval time measuring means. The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism. According to the dead end line overrun prevention device of the present invention having the above configuration, the ground elements installed at predetermined intervals in the train traveling direction send signals of a predetermined frequency to the track portion of the dead end line, The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running time between the ground elements by the train. On the other hand, the checking time storage means stores in advance the checking time corresponding to the checking speed that can be stopped up to the end of the deadline at the point where the ground element is provided, and the brake command output means stores the receiving interval. The reception interval time measured by the time measuring means is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command is output to the brake mechanism. Therefore, when the reception interval time is less than the check time, that is, when the train continues to run at the current train speed, the brake command is output only in a state that leads to an accident such as a collision or derailment at the end of the dead end line, forcibly. Accidents are prevented in advance by stopping the train. On the other hand, if the reception interval time is longer than the check time, that is, if the train speed is a speed that can be stopped sufficiently to the end of the deadline, the brake command is not output and unnecessary” (Kawasaki: [0004-0007]), for the benefit of preventing collision, derailment, or overrun.

REGARDING CLAIM 6, Wajima in view of Kawasaki remain as applied above to claim 1, and further, Wajima also discloses, the emergency brake control section activates the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected (Wajima: [0015]).
Wajima does not explicitly disclose, the minimum required time period setting section sets a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and with the elapsed time period being shorter than the second minimum required time period.
However, in the same field of endeavor, Kawasaki discloses, see at least (Kawasaki: [0004-0007]), for the benefit of preventing collision, derailment, or overrun.

REGARDING CLAIM 7, Wajima in view of Kawasaki remain as applied above to claim 1, and further, Wajima also discloses, the emergency brake control section activates the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected (Wajima: [0015]).
Wajima does not explicitly disclose, the minimum required time period setting section sets a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and with the elapsed time period being shorter than the second minimum required time period.
However, in the same field of endeavor, Kawasaki discloses, see at least (Kawasaki: [0004-0007]), for the benefit of preventing collision, derailment, or overrun.

REGARDING CLAIM 8, Wajima in view of Kawasaki remain as applied above to claim 1, and further, Wajima also discloses, the emergency brake control section activates the emergency brake when the ground position subsequent to the next ground position is detected without the next ground position detected (Wajima: [0015]).
Wajima does not explicitly disclose, the minimum required time period setting section sets a second minimum required time period for traveling from the current ground position to a ground position subsequent to the next ground position, and with the elapsed time period being shorter than the second minimum required time period.
However, in the same field of endeavor, Kawasaki teaches, see at least (Kawasaki: [0004-0007]), for the benefit of preventing collision, derailment, or overrun.

REGARDING CLAIM 9, Limitations and motivations addressed, see claim 1 (supra).

REGARDING CLAIM 10, Limitations and motivations addressed, see claim 2 (supra).

REGARDING CLAIM 11, Limitations and motivations addressed, see claim 3 (supra).

REGARDING CLAIM 12, Limitations and motivations addressed, see claim 4 (supra).

REGARDING CLAIM 13, Limitations and motivations addressed, see claim 5 (supra).

REGARDING CLAIM 14, Limitations and motivations addressed, see claim 6 (supra).

REGARDING CLAIM 15, Limitations and motivations addressed, see claim 7 (supra).

REGARDING CLAIM 16, Limitations and motivations addressed, see claim 8 (supra).

Response to Arguments
Applicant's arguments filed 01-19-2022 have been fully considered but they are not persuasive.
The applicant has contended “in that circumstance, the normal brake control is performed when the detected speed is higher than the check speed (V = Vu). Therefore, the emergency brake need not be applied. If, on the other hand, the detected speed is less than the check speed (V = V,) but the train’s actual speed is higher than the check speed, no brake control is performed. Therefore, according to the present application, the emergency brake is applied when the actual elapsed time is shorter than the minimum required time (i.e., the actual speed of train is higher than the detected speed), but the detected speed is less than the check speed.
More specifically, as discussed in paragraph [0010], in Wajima, the onboard system is provided with a preconfigured speed pattern for the track. When the train received a signal transmitted from one ground system, a preconfigured speed corresponding to the ground system is read from the preconfigured speed pattern and compared with the train’s actual speed. If the detected speed of the train is higher than the predetermined speed, a brake control is performed.
Kawasaki discloses in paragraphs [0018]- [0019] that when the train passes ATS balise 7a and 7b, a received interval time t is compared against the check time T. If the received interval time t is less than the check T (i.e., t < T), then the emergency brake is applied. However, Kawasaki does not consider a possible case where the detected speed less than the check speed while t < T.
Nomura is directed to controlling the train’s speed based on received travelling control information and applying emergency brake when a distance where no signal is received exceeds a threshold distance. In addition, similar to Kawasaki, Nomura also discloses that brake control is performed when the train’s detected speed is faster than the check speed. See paragraph [0079].
Therefore, none of Wajima, Kawasaki and Nomura teach or suggest that the emergency brake is applied when the detected speed is less than the checked speed, and when the next ground position is detected with the elapsed time period being shorter than the minimum required time period. That is, Wajima, Kawasaki and Nomura, either individually or in combination, fail to teach or suggest an emergency brake control section that determines whether the measured traveling speed at the current ground position is less than the checked speed corresponding to the current ground position, in response to the determination that the measured traveling speed at the current ground position is less than the checked speed corresponding to the current ground position, determines whether the next ground position is detected with the elapsed time period being shorter than the minimum required time period, and in response to the determination that the next ground position is detected with the elapsed time period being shorter than the minimum required time period, activates an emergency brake, as recited in claim 1” (Pages 10 and 11). The examiner respectfully disagrees.
First, regarding independent claim 1, as drafted, Wajima (JP 2003040110 A) in view of Kawasaki (JP H06321099 A) discloses all which is claimed. As cited above:
a storage section that stores a position of each of ground positions detectable by the onboard system when a train passes therethrough (Wajima: [0014] In the first means, the position information stored in the transponder ground element includes a number indicating a block in which the transponder ground element is arranged and a number from the position of the transponder ground element to the end of the block; [0022]…The transponder ground elements 7 are arranged at intervals along the rail, and the block number of the place where the transponder ground element 7 is arranged and the block there from the position where the transponder ground element 7 is arranged…),
a measurement section that measures a measured traveling speed (Wajima: [0030] updated by the speed pulse) and a measured traveling position (Wajima: [0014] ATC control unit determines the position of its own train as the block number and the distance from the end of this block.) and corrects the measured traveling position when each of the ground positions is detected (Wajima: [0014] At the same time, the position of the own train may be updated by using the length of the block corresponding to the obtained block number; [0030] In this way, the position register 41 is constantly calculated and updated in accordance with the progress of the train);
a checked speed setting section that sets a checked speed corresponding to the measured traveling position (Wajima: [0005] Since the conventional control method is a control in which the permissible speed changes in a stepwise manner, when the train enters a block having a lower permissible speed than before, the train enters the block at the beginning of the rail section constituting the block. , Receives a lower permissible speed than before and the brakes are activated immediately. Therefore, the train speed drops below the permissible speed before the train reaches the end of the rail section constituting the block, and the activated brake is temporarily released.);
a minimum required time period setting section that sets a minimum required time period for traveling from a current ground position as a last detected ground position to a next ground position as a ground position subsequent to the current ground position in a train traveling direction, by using the measured traveling speed at a timing of detecting the current ground position (Kawasaki: [0004] above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received… The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means…[0005] The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running time between the ground elements by the train.);
a time measurement section that measures an elapsed time period from the timing of detecting the current ground position (Kawasaki: [0004] above-mentioned predetermined intervals are respectively received, and the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received… The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means…[0005] The reception interval time measuring means respectively receives signals from the ground elements and measures the reception interval time corresponding to the running time between the ground elements by the train.);
and an emergency brake control section that determines whether the measured traveling speed at the current ground position is less than the checked speed corresponding to the current ground position (Kawasaki: [0004] ...the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received...The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism.),
in response to the determination that the measured traveling speed at the current ground position is less than the checked speed corresponding to the current ground position, determines whether the next ground position is detected with the elapsed time period being shorter than the minimum required time period (Kawasaki: [0004] ...the reception interval time for measuring the reception interval time corresponding to the traveling time between both ground elements by the train is received...The measured reception interval time is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command output that outputs a brake command to the brake mechanism.),
and in response to the determination that the next ground position is detected with the elapsed time period being shorter than the minimum required time period, activates an emergency brake (Kawasaki: [0005] ...The reception interval time measured by the time measuring means is compared with the corresponding verification time stored in the verification time storage means, and if the reception interval time is less than the verification time, a brake command is output to the brake mechanism.).
Because Wajima (JP 2003040110 A) in view of Kawasaki (JP H06321099 A) discloses that which is claimed, the examiner respectfully maintains the rejection of claims 1 and 9 under 35 USC §103.
Second, the Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which the applicant thinks the claims present in view of the state of the prior art disclosed by the references cited.
The applicant has contended “If, on the other hand, the detected speed is less than the check speed but the train’s actual speed is higher than the check speed, no brake control is performed. Therefore, according to the present application, the emergency brake is applied when the actual elapsed time is shorter than the minimum required time (i.e., the actual speed of train is higher than the detected speed), but the detected speed is less than the check speed.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Andre (EP 2660121 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663